          Case 9:21-cr-00040-DWM Document 6 Filed 09/07/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  UNITED STATES OF AMERICA,
                                                   CR 21-40-M-DWM
                       Plaintiff,

  vs.                                               ORDER

  JOHN LEE BARLOW,

                       Defendant.

        On September 7, 2021, Defendant John Lee Barlow appeared before the

Court for his initial appearance and arraignment on the Indictment filed against

him. The Court advised him of his rights with respect to the charges set forth in the

Indictment, and he entered a plea of not guilty.

        The United States sought to detain Defendant pending his trial. Defendant

requested a hearing on the issue of his release or detention, but he moved to

continue his hearing. The Court granted the motion.

        Therefore, IT IS HEREBY ORDERED Defendant’s detention hearing is set

for September 9, 2021, at 10:00 a.m. at the Russell Smith Courthouse in Missoula.
        Case 9:21-cr-00040-DWM Document 6 Filed 09/07/21 Page 2 of 2



      Pursuant to 18 U.S.C. § 3142(f)(2) the Defendant “shall be detained” during

a continuance of a detention hearing. THEREFORE, IT IS FURTHER

ORDERED the Defendant is committed to the custody of the Attorney General or

his designated representative for confinement in a corrections facility separate, to

the extent practicable, from persons awaiting or serving sentences or being held in

custody pending appeal. The Defendant shall be afforded a reasonable opportunity

for private consultation with defense counsel. On order of a court of the United

States or on request of an attorney for the Government, the person in charge of the

corrections facility shall deliver the Defendant to the United States Marshal for the

purpose of an appearance in connection with a court proceeding.

             DATED this 7th day of September, 2021.




                                       ________________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge




                                          2
